Citation Nr: 1205038	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-00 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating before April 13, 2010, and an initial rating higher than 10 percent from April 2010, for a hearing loss disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In June 2010, the Board remanded the case for a new VA examination to determine the current level of severity for the Veteran's bilateral hearing loss.  VA has afforded the Veteran a VA examination and the examiner has issued a report.  In the report, the examiner sufficiently identified the extent of the service-connected disability and its symptoms.  After review of the report, the Board finds the VA examination report in compliance with 38 C.F.R. § 3.159(c) (4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the pendency of the appeal, in a rating decision in March 2011, the RO increased the rating for bilateral hearing loss from 0 percent to 10 percent, effective April 13, 2010, the date of the hearing before the Board.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 






Following the issuance of the supplemental statement of the case in March 2011, the Veteran submitted additional evidence in support of his claim and, through his service representative, waived in writing the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

FINDINGS OF FACT

1.  Before April 13, 2010, the hearing loss disability was manifested by level II auditory acuity in the right ear and level IV auditory acuity in the left ear.

2.  Since April 13, 2010, the hearing loss disability is manifested by level II auditory acuity in the right ear and level V auditory acuity in the left ear.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating before April 13, 2010, and for an initial rating higher than 10 percent after April 13, 2010, for a hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 2011); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, and VII, Diagnostic Code 6100 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  








Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  








The RO provided pre-adjudication VCAA notice by letter, dated in April 2006.  The notice included the type of evidence needed to substantiate the underlying claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service. 

Where, as here, service connection has been granted and the initial disability ratings have been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial higher ratings for bilateral hearing loss.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and the statements from the Veteran's family members.  The Veteran was afforded VA examinations in March 2007 and in July 2010.  

The reports of VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate the disability.  





Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Principles: Schedular Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 








The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds (vertical columns) and controlled speech discrimination (Maryland CNC) testing (horizontal rows).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d). 

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing (using Table VIa).  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e). 

At all relevant times, the rating for hearing loss is determined under the criteria in 38 C.F.R. § 4.85 and, when applicable under the current schedular criteria, §4.86.  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 


The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Facts and Analysis

The bilateral hearing loss disability was rated as noncompensable under 38 C.F.R. § 4.86, Diagnostic Code since a rating decision granted service connection in April 2007.  After a VA examination with audiological testing on July 2010, the rating was increased to 10 percent, effective April 13, 2010, the date the Veteran testified that his hearing had become worse, and he now used hearing aids.  

On VA examination in March 2007, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 25, 30, 60, and 65, respectively; and in the LEFT ear, 30, 55, 55, and 60, respectively.  The puretone threshold average was 45 in the right ear and 50 in the left ear.  Speech discrimination was 88 percent in the right ear and 76 percent in the left ear. 

Applying the results in TABLE VI, the findings yield a numeric designation of II for the right ear as the average 45 puretone decibel loss is in the range between 42 and 49 average puretone decibel loss, and the speech discrimination score of 88 is in the range between 84 and 90 percent.  For the left ear, the average 50 puretone decibel loss is at the end of the range between 50 and 57 average puretone decibel and the speech discrimination score of 76 is at the end of the range of between 76 and 82 percent, which yields a numeric designation of IV. 

Entering the resulting numeric designations of II for the right ear and IV for the left ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100. 




Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.  

On VA examination in July 2010 the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz  in the RIGHT ear were 35, 35, 70, and 70, respectively; and in the LEFT ear, 40, 60, 65, and 70, respectively.  The puretone threshold average was 53 in the right ear and 59 in the left ear.  Speech discrimination was 88 percent in the right ear and 74 percent in the left ear. 

Applying the results in TABLE VI, the findings yield a numeric designation of II for the right ear as the average 53 puretone decibel loss is in the range between 50 and 57 average puretone decibel loss, and the speech discrimination score of 88 is in the range between 84 and 90 percent.  For the left ear, the average 59 puretone decibel loss is in the range between 58 and 65 average puretone decibel and the speech discrimination score of 74 is at the end of the range of between 68 and 74percent, which yields a numeric designation of V. 

Entering the resulting numeric designations of II for the right ear and V for the left ear to TABLE VII yields a 10 percent disability rating under Diagnostic Code 6100. 

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.  

The Veteran argues that the testing does not reflect his actual disability because it took place in a sound proof room as opposed to everyday situations.  In addition his wife and family members H. P., T. and T. H., B. H., and P. H., have submitted statements all attesting that they have to talk louder to the Veteran before he knows they are talking or to understand what they are saying.  


In addition, the Veteran needs to have the radio turned up so loud the rest of his family cannot have a conversation at the same time.  As noted, however, ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis. 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In sum, before the VA examination in April 13, 2010, the schedular criteria for a compensable rating under Diagnostic Code 6100 have not been met, and since that date, the Veteran has not met the criteria for a rating higher than 10 percent under the schedular criteria for Diagnostic Code 6100.  

For the foregoing reasons, the preponderance of the evidence is against a compensable schedular rating before April 13, 2010, and a schedular rating higher than 10 percent since April 13, 2010, for a bilateral hearing loss disability, and the benefit- of- the doubt standard does not apply.  38 C.F.R. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.


If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  


ORDER

An initial compensable rating before April 13, 2010, and a rating higher than 10 percent after April 13, 2010, for a hearing loss disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


